\         Case 1:20-cr-00362-KPF Document 15 Filed 07/16/20 Page 1 of 2




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
                                        X


     UNITED STATES OF AMERICA                  INDICTMENT

               - v. -                          20 Cr.

     MARK PUTNAM,

               Defendant.

                                        X
                                                  20 CRIM 362
                                   COUNT ONE
                                                                            I
                                                                            l
         The Grand Jury charges:

         On or about January 25, 2020, in the Southern District of
                                                                            II
    New York, MARK PUTNAM, the defendant, knowing he had previously
                                                                            l
    been convicted in a court of a crime punishable by imprisonment         II
    for a term exceeding one year, knowingly did possess ammunition,

    to wit, three 9-millimeter Federal Cartridge Company shell

    casings, and the ammunition was in and affecting commerce.
                                                                            I
                                                                            I
                                                                            I
      (Title 18, United States Code, Sections 922 (g) (1), 924 (a) (2),

                                   and 2.)
                                                                            Ii
                                                                            I


                                                                            i
                                                                            I
                                                                            I
                                            A(l<Y~~ iwbe,                   I
                                                                            I[
                                            Acting United States Attorney
                                                                            I
Case 1:20-cr-00362-KPF Document 15 Filed 07/16/20 Page 2 of 2




            Form No. USA-33s-274 (Ed. 9-25-58)



               UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


                 UNITED STATES OF AMERICA

                                v.

                           MARK PUTNAM,

                                           Defendant.


                            INDICTMENT

                              20 Cr.

         (18 O.S.C.   §§   922(g) (1), 924(a) (2), and
                               2.)

                       AUDREY STRAUSS
                       United States Attorney
